Citation Nr: 0604668	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-29 968	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of cervical spine degenerative joint disease, 
currently evaluated as 30 percent disabling.

2.  Evaluation of left ulnar nerve entrapment with muscle 
atrophy of the left forearm and hand (minor), currently 
evaluated as 30 percent disabling.

3.  Evaluation of shell fragment wound to the right ulna 
(Muscle Group V), currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for a shell 
fragment wound scar to the right elbow.

5.  Entitlement to a compensable evaluation for a shell 
fragment wound scar to the right forearm.

6.  Entitlement to a compensable evaluation for a shell 
fragment wound scar to the neck.

7.  Entitlement to an effective date earlier than September 
12, 2002 for the grant of a total disability evaluation for 
individual unemployability (TDIU) arising from service-
connected disabilities.

8.  Entitlement to an effective date earlier than September 
12, 2002 for the grant of a 30 percent evaluation for 
cervical spine degenerative joint disease.

9.  Entitlement to an effective date earlier than September 
12, 2002 for the grant of a 30 percent evaluation for left 
ulnar nerve entrapment with muscle atrophy of the left 
forearm and hand (minor).

10.  Entitlement to an effective date earlier than September 
12, 2002 for the grant of service connection for a shell 
fragment wound scar on the right elbow.

11.  Entitlement to an effective date earlier than September 
12, 2002 for the grant of service connection for a shell 
fragment wound scar on the right forearm.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the issues listed above.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1944 to April 1946.

2.	On January 25, 2006, the Board was notified by the RO 
that the veteran died on December [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


